 LEVI STRAUSS & CO.415Levi Strauss&Co.andSouthwest Regional JointBoard,AmalgamatedClothingWorkersofAmerica,AFL-CIO.Cases16-CA-2874and16-RC-4459December 16, 1969SECOND SUPPLEMENTAL DECISIONOn June 28, 1968, the National LaborRelationsBoard issued a Decision and Order in theabove-entitled proceeding,' finding that Respondenthad violated Section 8(a)(1), (3), and (5) of the Act,andorderingRespondent to cease and desisttherefrom, and to take certain affirmative action.Thereafter, that Decision and Order was reaffirmed,asmodified,by theBoard inaSupplementalDecisionissuedApril 11, 1969.' Subsequently, theBoardpetitionedtheUnitedStatesCourt ofAppeals for the District of Columbia Circuit forenforcement of its Order, but then moved the Courtfor an order permitting the Board to reexamine itsSection 8(a)(5) finding and its order to bargain inthe light of the guidelines laid down by the SupremeCourt's intervening decision inN.L.R.B. v. GisselPacking Company.3The Courthaving granted the Board'smotion, theBoard, on August 19, 1969,issued a notice grantingpermission to the parties to submit statements ofposition with respect to the issue remanded by theCourt of Appeals. Such statements were duly filedby Respondent and the General Counsel.The Board has considered the statements ofposition and the entire record in this proceedingand, for the reasons set forth below,reaffirms itsfinding that Respondent violated Section 8(a)(5) and(1) of the Act by refusing on October 7, 1966, torecognizeand bargainwiththeUnion.whichrepresentedamajority of the employees in anappropriate unit,'and that a bargaining order is1172 NLRB No. 57.'175 NLRB No. 57.'395 U.S. 575necessary to effectuate the purposes and policies ofthe Act.The Board found, and the record shows, thatduring the period from September 1966, when theUnion demanded recognition and filed a petition totheelectionofJanuary6,1967,Respondentcommitted unfair labor practices and interfered withthe election, as follows: The Respondent violatedSection8(a)(1)of the Act by (1) announcingadditional overtime benefits to induce employees tovote against the Union; (2) maintaining in effect,with the intent to enforce,an illegal no-solicitationrule; and (3) plant manager Rutter's veiled threatsto all production and maintenance employees thatthe selection of the Union would result in loss ofbenefits relating to production quotas and leaves ofabsence.' In addition, on the day of the election, theRespondentviolatedSection8(a)(3)bydiscriminatorily discharging union chairlady Casey,and violated Section 8(a)(1) by assistant plantmanagerMilstead'scoerciveinterrogationofemployeeBeasley.Followingtheelection,Respondent continued its unfair labor practices byforeladyWeigman'scoerciveinterrogationofemployee Nick, in violation of Section 8(a)(1).In our opinion,,the above conduct establishes that,at the least, this is one of those"less extraordinarycasesmarked by less pervasive practices whichnonetheless still have the tendency to underminemajoritystrengthandimpedetheelectionprocesses,"inwhich the SupremeCourt,inGissel,approvedtheuseofabargainingorder.Accordingly,we find that even if, as Respondentcontends, it has remedied its invalid no-solicitationrule and made union chairlady Casey whole for herdischarge,the possibility of erasing the effects ofRespondent's past practices and insuring a fair rerunelection by the use of traditional remedies,thoughpresent,isslight,and that employee sentimentexpressed through their valid authorization cardswill, on balance,be better protected by a bargaining'For the reasons set forth in the Decision and Order and theSupplemental Decision,we find no merit in Respondent's contention thattheUnion did not have valid authorization cardsfrom a majority of theemployees on October7, 1966,when Respondent refused to bargain. Ouroriginal finding,which we reaffirm,that the cards relied on to establish theUnion'smajority status were not obtained through misrepresentation, waspredicated on the ruleinCumberland Shoe Corporation,144 NLRB 1268,enforced 351 F.2d 917 (C.A. 6), and, as explicatedin the Board'spriorDecisionand Orderherein,approved by the SupremeCourt inGissel,contrary to Respondent's contention,the booklet distributedto employeesby the Unionand received in evidenceasG C. Exh 6A, was fullyconsidered in making this finding'As stated in fn.2 of the original Decision andOrder,Member Zagoriawould not find these statements of plant manager Rutter to be 8(axl); norwould he relyon them in finding8(aX5).180 NLRB No. 43 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder than by another election.We thereforeremedy provided therefor in the Board's Decisionreaffirm the unfair labor practice findings and theand Order and Supplemental Decision.